Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about June 5, 1998, which granted the motion of respondent New York Community Trust for summary judgment dismissing as time-barred the claim by intervenorpetitioner Salvation Army for wrongful repudiation of it as a beneficiary of the subject trust, unanimously affirmed, without costs.
It is clear from documentary evidence in the récord that intervenor-petitioner Salvation Army had ample notice that the Distribution Committee of respondent New York Community Trust had invoked its discretionary variance power to terminate automatic distributions to petitioner previously made from a certain trust under its administration and that such notice was received on or about the time that the decision was made. It is evident as well that petitioner for some 25 years subsequent to its receipt of the aforementioned notice failed to litigate respondent’s termination of the automatic distributions. Petitioner’s present challenge to the termination of those distributions, brought considerably more than six years from its repudiation as a beneficiary, is, accordingly, time-barred (see, CPLR 213; Matter of Barabash, 31 NY2d 76) and was correctly dismissed by the Surrogate.
We have considered petitioner’s other arguments and find them unpersuasive. Concur — Lerner, J. P., Tom, Mazzarelli and Saxe, JJ.